AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT made this 29th day of
June, 2020, by and between SOUTHERN FIRST BANCSHARES, INC., a South Carolina
corporation, having its principal place of business in 100 Verdae Boulevard,
Suite 100, Greenville, South Carolina 29606 (hereinafter referred to as the
"Borrower"), and CENTERSTATE BANK, NATIONAL ASSOCIATION, a national banking
association, having its principal place of business in 1101 1st Street South,
Winter Haven, Florida 33880 (hereinafter referred to as the "Lender").

The parties, in consideration of the making of the loans hereinafter specified
and of the promises and undertakings to be set forth, do hereby agree, it being
expressly understood that all covenants and undertakings herein will survive and
remain in full force and effect, so far as material or appropriate, until such
time as all indebtedness (principal and all accrued interest) direct or
indirect, of the Borrower to the Lender shall have been paid in full as follows:

I.‌Representations and Warranties. The Borrower hereby represents and warrants
that:

A.‌Financial Statements. The audited consolidated financial statements of the
Borrower as of and for the fiscal year ended December 31, 2019, and the
unaudited consolidated financial statements of the Borrower as of and for the
three months ending March 31, 2020 which it has submitted to the Lender, are
complete and correct, and fairly present the financial condition of Borrower as
of the respective dates stated herein.

B.‌Changes in Financial Condition. There have been no substantial changes in its
financial condition or in that of any of its consolidated subsidiaries since
that reflected in the most recent balance sheet submitted to the Lender nor are,
to the knowledge of the Borrower, any such changes threatened.

C.‌Liens or Encumbrances. The Borrower and its consolidated subsidiaries have
good marketable title to, or valid leasehold interest in, all of their
respective properties and assets subject to no liens or encumbrances, including
but not limited to the mortgaging of real or personal properties, assignment of
accounts receivable, pledging of personal properties, etc., except as provided
herein or except as otherwise disclosed by the financial statements submitted to
the Lender and by the information submitted to the Lender in the form of Exhibit
"A" attached hereto.

D.‌Guaranty Agreements. Neither the Borrower nor any of its consolidated
subsidiaries is a party to any suretyship, guaranty, or other similar type
agreement nor have any of them offered its endorsement to any individual or
concern which would in any way create a contingent liability that does not
appear in the financial statements referred to in Paragraph A above or in the
information submitted to the Lender in the form of Exhibit "A" attached hereto.

E.‌Organization. The Borrower and each of its consolidated subsidiaries is a
duly organized corporation and the execution and delivery of this Agreement is
for a valid corporate purpose and will not violate any laws, Borrower's charter,
bylaws, or any other agreement to which it or any of its consolidated
subsidiaries is a party.

F.‌Litigation. There is no litigation or proceeding pending against the Borrower
or any of its consolidated subsidiaries nor, to the knowledge of the Borrower,
are any threatened, financial or otherwise, which might have a material adverse
effect on the Borrower's or any of its consolidated subsidiaries' financial
condition or business affairs except as shown on Exhibit "A" attached hereto.

G.‌Taxes. The Borrower and each of its consolidated subsidiaries has filed all
required (Federal, State and Local) tax returns and has paid all taxes as shown
on such returns as they have become due. No claims have been assessed and remain
unpaid with respect to such taxes except as disclosed by the financial
statements submitted to the Lender or by Exhibit "A" attached hereto.



--------------------------------------------------------------------------------



H.‌Corporate Action. The Borrower has full power, authority and legal right to
execute, deliver, and perform this Agreement, the Amended and Restated
Promissory Note (herein referred to as the "Note") and all other Loan Documents
(this Agreement, the Note and any and all other documents executed in connection
with this loan accommodation shall hereinafter be referred to as, the "Loan
Documents") and to borrow hereunder and has taken all necessary corporate action
to authorize the borrowings hereunder on the terms and conditions of the
Agreement and to authorize the execution, delivery and performance of this
Agreement and the Note. This Agreement and the Note have been duly authorized,
executed and delivered by the Borrower and constitute legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms.

I.‌Subsidiaries. The subsidiaries of the Borrower and the Borrower's percentage
of ownership thereof are as listed in Exhibit "B" attached hereto.

J.‌Governmental Laws. The Borrower and its consolidated subsidiaries are in
compliance in all material respects with all applicable governmental laws and
regulations.

K.‌Stock of Southern First Bank (hereinafter referred to as"SFB").

1.The common stock of SFB pledged to Lender (herein "Collateral") represents
100% of the outstanding common stock of SFB, represented by Share Certificate
No. 001 and SFB has no other capital stock or securities issued or outstanding.

2.The Collateral has been duly authorized and validly issued and is fully paid
and non­ assessable.

3.Other than those imposed by the Change in Bank Control Act of 1978, there are
no restrictions upon the transfer of the Collateral.

L.The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral.

II.‌The Loan. Subject to the terms and conditions of the Agreement, the Lender
agrees to make a revolving line of credit loan to the Borrower as of the date
hereof in the maximum principal amount of $15,000,000.00 (the "Loan").

A.‌The Note. The Loan shall be evidenced by that certain promissory note
substantially in the form attached hereto as Exhibit "C" (hereinafter called the
"Note"). The Note shall (a) be dated as of the date hereof; (b) be stated to be
due on December 30, 2021 (the "Maturity Date"); (c) bear interest (at the
applicable interest rate provided herein below) from the date hereof on the
unpaid principal amount thereof, with quarterly payments of interest only, based
on the outstanding principal balance of the Note, payable beginning on September
30, 2020 and on the thirtieth (30th) day of each of December, March, June and
September during the term hereof; and (d) all unpaid principal and interest
payable in full upon the Maturity Date.

B.‌Interest Rate/One-Month LIBOR Base Rate. Interest shall accrue on the unpaid
principal balance of the Note at a variable per annum rate equal to the One
Month LIBOR Base Rate (as hereinafter defined), plus a margin of 350 basis
points (or 3.50%) (the "Interest Rate"), provided that the Interest Rate shall
never be less than 4.0% or exceed the maximum rate permitted by law. The
Interest Rate may change as often as monthly. The interest rate hereunder shall
be adjusted monthly in accordance with fluctuations in the One Month LIBOR Base
Rate. The effective date of any rate change will be the last business day (as
defined below) of each month.



--------------------------------------------------------------------------------



For purposes hereof, "One Month LIBOR Base Rate " means the percentage rate of
interest at which one (1) month deposits in United States dollars in an amount
equal to the principal balance of the Loan on the effective date of this
Agreement (or the next higher amount for which quotes are available in the
London Interbank Market) are offered to major banks in the London Interbank
Market as published in the Wall Street Journal on the first Business Day of each
month. Such One Month LIBOR Base Rate is established by CENTERSTATE BANK as an
index or base rate and shall be the lowest rate of interest offered by the
Lender.

The LIBOR Base Rate shall be the "offered to" rate reported by a reliable source
for LIBOR quotes selected by the Lender in its sole discretion. If two or more
applicable "offered to" rates are reported by that source, the LIBOR Base Rate
shall be the arithmetic mean of such rates. "Business day" means any day on
which dealings in deposits in United States dollars are conducted in the London
Interbank Market other than Saturday, Sunday, or a day on which national banks
are authorized or required by law to be closed in the city where the Lender's
office, as identified above, is located, and any performance which would
otherwise be required on a day other than a business day shall be timely
performed in such instance, if performed on the next succeeding business day.
Notwithstanding such timely performance, interest shall continue to accrue
hereunder until such payment or performance has been made.

All interest accruing under this Note shall be computed on a 360 day basis
(i.e., interest for each day during which the principal amount of the Note is
outstanding shall be computed at the Interest Rate divided by 360, for the
actual number of days elapsed) and the applicable Interest Rate shall not exceed
the maximum rate of interest permitted by law.

If a payment of principal and/or interest is more than ten (10) days late,
Lender shall charge Borrower charged a late fee of 5% of the payment amount due.
Any such delinquent payments shall be applied, in the sole Lender's discretion,
first to any late charges and interest which have accrued. Upon default, Lender,
at its option, may increase the interest rate on the Note up to the lesser of
18% per annum or the maximum rate permitted by applicable law.

B.‌Replacement LIBOR Rate.

(1)‌Trigger Events. Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents, if: (a) Lender determines that adequate and
reasonable means do not exist for ascertaining the One Month LIBOR Base Rate for
any interest period hereunder, including, without limitation, because the One
Month LIBOR Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or (b) the administrator of the One
Month LIBOR Base Rate or a governmental authority having jurisdiction over
Lender has made a public statement identifying a specific date after which the
One Month LIBOR Base Rate shall no longer be made available, or used for
determining the interest rate of U.S. Dollar denominated loans, or (c) Lender
determines (which determination shall be conclusive absent manifest error) that
similar U.S. dollar denominated credit facilities (syndicated or otherwise)
among national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that
contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the One Month
LIBOR Base Rate, or (d) Lender has determined, in its sole but reasonable
discretion, that the One Month LIBOR Base Rate as determined by Lender will not
adequately and fairly reflect the cost to Lender of making or funding the Loan
and such circumstances are unlikely to be temporary, (in each case, a "Trigger
Event") then, reasonably promptly after such determination by Lender or receipt
by Lender of such notice, or the date of such public statement, as applicable,
Lender shall give Borrower written notice thereof, and Lender and Borrower may
amend this Agreement to replace the One Month LIBOR Base Rate with an alternate
benchmark rate (any such proposed rate, which may include SOFR, Term SOFR and/or
Compounded SOFR, a "LIBOR Successor Rate"). Any such amendment, together with
any proposed LIBOR Successor Rate Conforming Changes (a "LIBOR Successor
Amendment") shall become effective at 5:00 p.m. (Eastern time) on the fifth
(5th) Business Day after Lender shall have posted such proposed amendment to
Borrower (the "LIBOR Successor Replacement Date") without any further action or
consent of any party to this Agreement Any LIBOR Successor Rate that is
implemented in accordance with this Section shall in any event be applied in a
manner consistent with market practice (or, if the Lender determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Lender reasonably
determines, after consultation with Borrower).



--------------------------------------------------------------------------------



(2)‌No LIBOR Loans. If no LIBOR Successor Rate can reasonably be determined
after the occurrence of a Triggering Event, the obligation of the Lender to
maintain the Loan at the One Month LIBOR Base Rate shall be suspended (to the
extent of the affected interest periods). Until a LIBOR Successor Rate has been
determined pursuant to Section II 8(1) above, the Loan shall bear interest at
the last calculated Interest Rate.

(3)‌LIBOR Successor Conforming Changes. In connection with the implementation of
a LIBOR Successor Rate, the Lender will have the right to make LIBOR Successor
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Conforming Changes will become effective without any further
action or consent of any other party to this Agreement.

(4)‌Never Less Than Zero. Notwithstanding anything else herein, any definition
of LIBOR Successor Rate shall provide that in no event shall such LIBOR
Successor Rate be less than 0% (the "Index Floor") for purposes of this
Agreement; provided, however, if Borrower has entered into an interest rate swap
transaction with Lender for purposes of hedging the interest rate on any Note,
then no Index Floor shall be applicable during the period(s) such swap
transaction is in effect.

(5)‌No Liability. No failure of, or delay in, responding to any notice delivered
to Lender under this Section ll(B) shall result in any breach by, or liability
to, Lender in respect of this Agreement.

Definitions. As used in this Section, the following defined terms are hereby
incorporated:

"LIBOR Successor Rate Conforming Changes" means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest Rate,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the reasonable discretion
of the Lender in consultation with Borrower, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the Lender in a
manner substantially consistent with market practice (or, if the Lender
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Lender reasonably determines, after consultation with Borrower.

"SOFR" shall mean, for any date, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York's Website.



--------------------------------------------------------------------------------



C.‌Commitment Fee. None.

D.‌Prepayments; Revolving Nature of Loan. The Borrower may at its option prepay
the Note, in whole or in part, without penalty, plus accrued interest in the
amount prepaid to the date of prepayment. Prepayments are to be applied to
principal installments in inverse order of maturity. The Note represents a
revolving line of credit loan whereby any sums advance hereunder may be repaid
and re-borrowed subject to the terms and conditions of this Agreement.

E.‌Proceeds of the Loan. The proceeds of the Loan made to the Borrower under
this Agreement shall be used by the Borrower to fund future growth, stock
repurchases, and other general corporate purposes.

F.‌Non-Usage Fee. None.

III.‌Collateral. As security for the payment of the Loan as described herein
(and the other "Obligations" as defined in the Pledge Agreement defined herein
below), the Borrower has pledged or deposited with Lender and hereby grants to
Lender a security interest in the shares of common stock of SFB (herein referred
to as "Pledge Agreement"), described in Exhibit "D" attached hereto (including
all cash, stock and other dividends and all rights to subscribe for securities
incident to, declared or granted in connection with such shares of common stock)
which shares of common stock, together with all additions and substitutions
thereafter pledged or deposited with the Lender is the Collateral. Upon the
occurrence of any default under this Agreement, Lender shall have the remedies
of a secured party under this Agreement, Lender shall have the remedies of a
secured party under the Uniform Commercial Code and, without limiting the
generality of the foregoing, Lender shall have the right, immediately and
without further action by it, to set off against the loan all the money owed by
Lender in any capacity to Borrower; and Lender shall be deemed to have exercised
such right of set-off and to have made a charge against any such money
immediately upon the occurrence of such defaults even though such a charge is
made or entered on the books of Lender subsequent thereto. The giving of five
(5) business days' written notice to the Borrower shall constitute reasonable
notice to the Borrower.

IV.‌Conditions of Borrowing. It shall have been determined prior to funding of
the Loan, that SFB's proforma Tier I Leverage Ratio is 9 0% or better and their
Classified Asset Ratio is 40% or less, and the Borrower shall have furnished to
the Lender:

(a)a copy, certified by the Secretary of the Borrower and dated the date hereof,
of the resolutions of the Board of Directors of the Borrower authorizing the
borrowings herein provided for and the execution, delivery and performance of
this Agreement and the Note, in form and substance satisfactory to the Lender :
and

(b)a copy of all approvals, if any, from all regulatory agencies with
jurisdiction over Borrower and SFB.

V.‌Affirmative Covenants. Until payment in full of the Note and interest
thereon, the Borrower agrees that Borrower will:

A.‌Annual Financial Statements. Borrower agrees to supply to Lender (i) within
one hundred twenty (120) days of each fiscal year end, fully completed audited
unqualified financial statements on Borrower and subsidiaries and related
management letter to accountants for the recently completed calendar year
prepared by an certified public accountant selected by the Borrower and
satisfactory to the Lender in conformity with generally accepted accounting
principles, applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial position or results of
operations of any change in the application of such accounting principles during
the year, (ii) the annual operating budget for the Borrower and SFB within
thirty (30) days of board of directors approval, and (iii) quarterly covenant
compliance certificates as to the terms and conditions of this agreement within
twenty (20) days following the end of each calendar quarter commencing with the
calendar quarter of June 30, 2020.



--------------------------------------------------------------------------------



B.‌Other Information. Upon written request on the part of the Lender, deliver to
the Lender promptly such other information about the financial condition and
operations of the Borrower and its consolidated subsidiaries as the Lender may,
from time to time, reasonably request subject to the restrictions in Section
VIII.Q hereof.

C.‌Inspection. The Borrower and SFB at the sole expense of Lender, during normal
office hours and within three business days of Borrower's receipt of written
request from Lender, will make available for inspection to a duly authorized
officer of the Lender, any of its books of account and financial records and any
of the books of account and financial records of the consolidated subsidiaries.

D.‌Payment of Obligations. Duly pay and discharge, and will cause each of its
consolidated subsidiaries to duly pay and discharge, all their respective
obligations and liabilities, including taxes, assessments and governmental
charges prior to the date on which penalties attach thereto, unless and to the
extent only that the same shall be contested in good faith and by appropriate
proceedings diligently prosecuted and against which, if requested by the Lender
with a reasonable documented basis provided to Borrower, the Borrower will setup
reasonable reserves satisfactory to the Lender.

E.‌Corporate Existence. Maintain its corporate existence, continue to engage in
business of the same general type as now conducted by it and keep its properties
in good repair, working order and condition, and cause each of its consolidated
subsidiaries to do the same.

F.‌Insurance. Maintain and cause SFB to maintain, with financially sound and
reputable insurance carriers, insurance, in such amounts against such risks,
including but not limited to, public liability, property damage and business
interruption insurance, as is satisfactory to the Lender, and as is customarily
carried by companies engaged in the same or similar business similarly situated,
and will upon request of the Lender deliver to it the policies concerned or a
schedule of all insurance in force. Upon failure of the Borrower or SFB to
maintain adequate insurance, the Lender may obtain such policies it deems
necessary as long as the face value of such policies is consistent with the
actual value of the assets to be covered, and the Borrower agrees that the cost
thereof may be added to the principal of the Loan.

G.‌Notice. Except when prohibited by Section VIII.Q. herein, Promptly notify the
Lender in writing of (i) any litigation, proceeding or action by any regulator
that will restrict the ability of SFB to pay dividends, (ii) any litigation or
proceeding brought against the Borrower or any of its consolidated subsidiaries
which, if adversely determined, would reasonably be believed to have a material
adverse effect on the financial condition, business or operations of the
Borrower or any of its consolidated subsidiaries, and shall, if requested by the
Lender for a reasonably documented basis provided to Borrower, set up such
reasonable reserves as are satisfactory to the Lender, and (iii) the occurrence
of any Event of Default hereunder of any event or condition which, with notice
or lapse of time, or both, would constitute such an Event of Default.

H.‌Financial Ratios. At all times during the term of the Loan, the Borrower or
SFB, as the case may be, shall comply with the following:

1.SFB shall maintain a Classified Assets to Tier 1 Capital + ALLL not to exceed
40% (measured quarterly).

2.SFB shall maintain a Tier I Leverage Ratio of at least 9%.



--------------------------------------------------------------------------------



3.SFB shall maintain a Total Risk -Based Ratio of at least 12%.

4.Borrower shall maintain a fixed charge coverage ratio of at least 1.5:1 times,
to be tested on an annual basis, based on the fiscal year end financials. The
ratio is defined as SFB's annual net profit after taxes minus any gains on sale
of securities, minus Borrower shareholder distributions, all divided by the
Borrower's annual fixed charges. (Fixed charges are defined as the sum total of
Borrower's operating expenses and all debt service payments).

For purposes of this Section V.H. the ratios set forth in subsections 1, 2, and
3 above shall each be tested quarterly. The ratio set forth in subsection 4
above shall be tested annually at Borrower's fiscal year end.

I.‌Financial Covenants. At all times during the term of the Loan, the Borrower
shall comply with the following:

1.Neither the Borrower nor SFB shall be a party to or under any investigation
with respect to any corrective, suspension or cease-and-desist order, agreement,
consent agreement, memorandum of understanding or other regulatory enforcement
action, proceeding or order with or by, or a party to any commitment letter or
similar undertaking to, or subject to any directive by, or have been a recipient
of any supervisory letter from, or have adopted any board resolutions at the
request of, any Regulatory Agency (other than civil fees and flood type
violations). A Regulatory Agency means any federal or state agency charged with
the supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Borrower or any of its subsidiaries.

2.Beginning on June 30, 2020, Borrower shall establish and maintain at least
THREE MILLION DOLLARS AND NO/100 ($3,000,000.00) in liquid assets (e.g., cash
and marketable securities) at all times during the term of the Loan.

J.‌Governmental Laws. Comply, and cause each of its consolidated subsidiaries to
comply, in all material respects, with all applicable governmental laws and
regulations.

VI.‌Negative Covenants. Until payment in full of the Note and interest thereon
the Borrower agrees that, without prior written approval of the Lender, which
approval will not be unreasonably withheld, Borrower will not:

A.‌Contingent Liabilities. Guarantee, endorse or become liable, directly or
indirectly, contingently or otherwise, for the obligations of others (except by
the endorsement of negotiable instruments payable at sight for deposit or
collection) or become a party to any suretyship, guaranty or other similar type
agreement, nor permit any consolidated subsidiary to do the same (except as may
be provided for herein).

B.‌Other Debts. Hereafter create or assume any debt or other liability for money
borrowed or the equivalent.

C.‌Disposal of Assets. Sell, lease, convey or otherwise dispose of any of its
assets or property except for leases entered into in the ordinary course of
business, the sale of mortgages in the secondary market or other banking
transactions in the usual course of business, nor permit SFB to do the same;
provided, however, should the Borrower or SFB propose to sell certain real
estate interests, which it or they own or at any time during the term hereof use
to conduct business operations, but is not then required for the successful
conduct of its business, they may do so at prices consistent with the then
existing market values.



--------------------------------------------------------------------------------



D.‌Retirement of Term Debt. Retire, or permit SFB to retire, any long term or
funded debt entered into prior to or subsequent to the date of this Agreement,
at a date in advance of its legal obligation to do so, other than retirement of
the Treasury Securities and the debt evidenced by the Note.

E.‌Encumbrances. Create or permit, or permit SFB to create or permit, to exist
against any of their respective assets now owned or hereafter acquired, any
pledge, mortgage, lien, encumbrance, or security interest of any kind whatsoever
except:

1.existing liens evidenced by Exhibit "A";

2.security interests in favor of the Lender which is required by this Agreement;

3.liens for taxes being contested in good faith;

4.liens accruing under provisions of the law in connection with employee
benefits; and

5.transactions in the normal course of banking business, including but not
limited to securing public deposits, secured borrowing at the discount window
and repurchase agreements.

F.‌Investments. Make, or permit any consolidated subsidiary to make, investments
in any other company or entity, except: (i) as permitted by this Agreement and
(ii) investments made by SFB in the ordinary course of business.

G.‌Conduct of Business. Make, nor permit any consolidated subsidiary to make,
material changes in the general conduct of their respective business.

H.‌Dividends, Stock Purchases, etc. Directly or indirectly declare, order, pay
or make any cash dividend distribution on account of any shares of its capital
stock of any class now or hereafter outstanding, if such transaction will cause
the Borrower to not be in compliance with any of its obligations under this
Agreement. Redeem, purchase or otherwise acquire any shares of its capital stock
of any class now or hereafter outstanding, if such transaction will cause the
Borrower to not be in compliance with of any of its obligations under this
Agreement.

I.‌Acquisition of Assets. Acquire or transfer assets from any consolidated
subsidiary that would cause the Borrower to not be in compliance with the ratios
in Section V, Paragraph H.

J.‌Merger or Sale. Become a party to, or permit SFB to become a party to, a
sale, a merger, or a consolidation with any other company or sell all or
substantially all of their assets, except (i) a merger with a consolidated
subsidiary in which the Borrower is the surviving company, (ii) a merger or
consolidation of two or more subsidiaries of Borrower with each other, or (iii)
where the Loan is to be paid in full as a condition of the sale, merger or
consolidation.

VII.‌Events of Default. It shall be considered an "Event of Default" under this
Agreement if: (i) the Borrower fails to pay any interest or principal within ten
(10) business days of the day when due under the terms of the Note and after
written notice of such failure to pay has been given to the Borrower by the
Lender; (ii) the Borrower or consolidated subsidiary fails to pay any other
indebtedness of the Borrower or any consolidated subsidiary to the Lender within
twenty (20) days of due date; (iii) any covenant, condition or provisions,
contained in Section V or VI hereof shall be breached or defaulted and such
breach or default shall continue unremedied for a period of thirty (30) days
after written the occurrence thereof; (iv) any covenant, condition or provision
elsewhere contained in this Agreement shall be breached or defaulted by the
Borrower and such breach or default shall continue unremedied for a period of
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Lender; (v) any covenant, condition or provision contained in
any other agreement is breached or defaulted by Borrower or any consolidated
subsidiary the effect of which is to permit any indebtedness of the Borrower of
any consolidated subsidiary to become due prior to its stated maturity; (vi) any
representation or warranty made by the Borrower in this Agreement or any
certificate, financial or other statement furnished by the Borrower pursuant
hereto shall prove to be false in any material respect at the time when made;
(vii) any proceeding or action is commenced by or against the Borrower or any of
its consolidated subsidiaries in bankruptcy or seeking reorganization,
arrangement, readjustment of its debts, dissolution, liquidation, winding-up,
composition or any other relief under any federal or state bankruptcy or
insolvency, reorganization, liquidation, dissolution, arrangement, composition,
readjustment of debtor or any similar act or law and such action is not stayed
within thirty (30) days of the filing thereof, (viii) any judgment shall be
entered against the Borrower or any of its consolidated subsidiaries, or any
attachment shall be made against any property of the Borrower or any of its
consolidated subsidiaries, if such judgment or attachment is in excess of
$750,000.00 when entered or made, and if the same remains unappealed,
undischarged, unbounded, or undismissed for a period of thirty (30) days, or
(ix) the Borrower shall be in breach or in default of any non-payment related
covenant, condition, or provisions contained in the Note, the Pledge Agreement
or any other agreement between the Borrower and the Lender and such default
remains uncured or unremedied for a period of thirty (30) days after the
occurrence thereof. Upon any Event of Default herein above, the Lender may elect
after thirty (30) days' notice to cure such default, except that as to (i), (ii)
and (vi) above there are no days to cure, to (i) make immediately due and
payable all sums owed to the Lender hereunder and under the Note without demand,
presentment, protest or notice of any type, all of which are hereby expressly
waived, and/or (ii) require the Borrower to pledge additional collateral to the
Lender as security for the payment of such sums, from the Borrower's assets and
properties, the acceptability and sufficiency of such collateral to be
determined solely by the Lender. The rights and remedies provided in the Loan
Documents are cumulative, concurrent and not exclusive of any rights or remedies
provided by law, and may be pursued separately, successively or together against
any Borrower, any property encumbered by the Loan Documents or any part or
parcel thereof, any other collateral, or any one or more of them, at the sole
discretion of Lender, and may be exercised as often as occasion therefor shall
arise, all to the maximum extent permitted by the laws of the State of Florida.



--------------------------------------------------------------------------------



VIII.‌Miscellaneous.

A.‌Indirect Acts. Any act which the Borrower is prohibited from doing hereunder
shall not be done indirectly through a consolidated subsidiary or by any other
indirect means.

B.‌No Waiver. Neither the failure nor any delay on the part of the Lender to
exercise any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

C.‌Severability. In case any one or more of the provisions contained in the
Agreement or the Note shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in the Note and this Agreement shall not in any way be affected or
impaired thereby, and this Agreement and the Note shall otherwise remain in full
force and effect.

D.‌Applicable Law. This Agreement and the Note and the rights and obligations of
the parties hereunder, and under the Note and any other instruments or documents
issued hereunder shall be construed and interpreted in accordance with the laws
of the State of Florida and shall be binding upon and inure to the benefit of
the successors and assigns of the parties hereto, provided, however, that no
rights or obligations under this Agreement may be assigned or transferred by the
Borrower without the prior written consent of the Lender.

E.‌Holidays. Whenever any payment to be made hereunder shall be stated to be due
on a Saturday,Sunday or a public holiday under the laws of the State of Florida,
such payment may be made on the next succeeding business day and such extension
of time shall in such case be included in computing interest, if any, in
connection with such payment.



--------------------------------------------------------------------------------



F.‌Waiver. The Lender may, by written notice to the Borrower, at any time and
from time to time, waive any Event of Default hereunder. Any such waiver shall
be for such period and subject to such conditions as shall be specified in any
such notice, but no such waiver shall extend to any subsequent or other Event of
Default, or impair any right consequent thereon.

G.‌Expense. The Borrower agrees to pay, or reimburse the Lender for, actual
out-of-pocket expenses (including legal fees) incurred by the Lender in
connection with the preparation of, the enforcement of, or the preservation of
any rights under this Agreement and the Note.

H.‌Counterparts; Effective Date. This Agreement may be signed in any number of
separate counterparts, no one of which need contain all of the signatures of the
parties, and as many of such counterparts as shall together contain all of the
signatures of the parties shall be deemed to constitute one and the same
instrument. A set of counterparts of this Agreement signed by all parties hereto
shall be lodged with Lender. This Agreement shall become effective upon the
receipt by Lender of signed counterparts of this Agreement from each of the
parties hereto or telex confirmation of the signing of counterparts of this
Agreement by each of the parties hereto.

I.‌Participations. Borrower recognizes that Lender may enter into a
participation agreement with other financial institutions, including one or more
banks or other lenders, whereby Lender will allocate a portion of the Loan
contemplated hereunder. For the benefit of such other banks and lenders,
Borrower agrees that such other banks and lenders shall have the same rights of
set off against Borrower granted Lender in Section 111 hereof. Upon the written
request of Borrower, Lender will advise Borrower of the names of any
participants and the extent of their interest herein.

J.‌Venue. The parties hereto agree that venue for any and all actions, suits, or
other legal proceedings arising under the Loan Documents or related thereto
shall lie in the appropriate court of competent jurisdiction in Polk County,
Florida.

K.‌Complete Agreement. The Loan Documents contain the final, complete, and
exclusive expression of the understanding of Borrower and Lender with respect to
the transactions contemplated by the Loan Documents and supersede any prior or
contemporaneous agreement or representation, oral or written, by or between the
parties related to the subject matter hereof.

L.‌Relief from Automatic Stay. The Borrower hereby agrees that, in consideration
of the Lender funding the Loan, in the event that the Borrower shall: (i) file
with any bankruptcy court of competent jurisdiction or be the subject of any
petition under Title 11 of the United States Code, as amended ("Title 11");(ii)
be the subject of any order for relief issued under Title 11; file or be the
subject of any petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal or state act or law relating to insolvency or bankruptcy, or
other relief from creditors for debtors; have sought or consented to or
acquiesced in the appointment of any trustee, receiver, conservator, or
liquidator; or (v) be the subject of any order, judgment, or decree entered by
any court of competent jurisdiction approving a petition filed against such
party for any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future federal
or state act or law relating to insolvency or bankruptcy, or other relief from
creditors for debtors, the Lender shall thereupon be entitled to relief from any
automatic stay imposed by Section 362 of Title 11, or otherwise, on or against
the exercise of the rights and remedies otherwise available to the Lender under
this Loan Agreement and the Loan Documents, and as otherwise provided by law.

M.‌No Claims/Set Off, Etc. The Borrower acknowledges by the execution hereof
that as of the date hereof all principal and interest evidenced by the Note
through the date of this Agreement are unconditionally due and owing to the
Lender as provided in the said Note and that the Borrower has no actions,
defenses, demands and/or claims of set-offor deduction whatsoever, against (a)
the Lender, or (b) the indebtedness evidenced by the Note and owed to the
Lender, or (c) the Pledge Agreement. Furthermore, the Borrower acknowledges
that, as of the date hereof, the Lender has in no way defaulted or performed any
act or omission under the Note, the Pledge Agreement or the other Loan Documents
or any other agreements between the Borrower and the Lender which would give
rise to any action or actions, cause or causes of actions, suits, debts, sums of
money, damages, claims, costs, expenses and or demands whatsoever, in law or in
equity or otherwise, by the Borrower against the Lender.



--------------------------------------------------------------------------------



N.‌WAIVER OF RIGHT TO JURY TRIAL. BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT
AND MAKING THE LOAN OR EXTENSION OF CREDIT EVIDENCED BY THE NOTE.

O.‌Notices. All notices, requests, and demands to or upon the respective parties
hereto shall be deemed to have been given or made when deposited in the mail,
certified and postage prepaid, addressed as follows or to such other address as
may hereafter be designated in writing by the respective parties hereto:

The Borrower:

SOUTHERN FIRST BANCSHARES, INC.

100 Verdae Boulevard

Suite 100

Greenville, South Carolina 29606

Attention: Michael D. Dowling, Chief Financial Officer.

The Lender:

CENTERSTATE BANK, NATIONAL ASSOCIATION

1101 1st Street South

Winter Haven, Florida 33880

Attention : Ted A Hicks, Vice President

P.‌Definitions. The following definitions shall be used when calculating the
ratios in Section V Paragraph H.

1.Tier I Leverage Ratio = the ratio of Tier 1 capital to total assets, as
calculated under Part 324 of Title 12 Code of Federal Regulations.

2.Tier 1 Capital= the meaning given to such term as set forth in 12 CFR Section
324.2 and any successor regulation.

3.Total Risk-Based Ratio = the meaning given to such term as set forth in 12 CFR
Section 324.2 and any successor regulation.

4.Classified Assets = nonperforming assets, plus loans classified as
"substandard" or lower as such terms maybe defined in 12 CFR Section 324.2.

5.ALLL= allowance for loan losses computed in accordance with generally accepted
accounting principles, applied on a consistent basis.



--------------------------------------------------------------------------------



Q.‌Confidential Supervisory Information. No disclosure, representation, or
warranty shall be required to be made (or any other action taken) pursuant to
this Agreement that would involve the disclosure of confidential supervisory
information of a Regulatory Agency to any Party hereto to the extent prohibited
by applicable Law, and to the extent legally permissible, appropriate substitute
disclosures or actions shall be made or taken under circumstances in which the
limitations of this sentence apply. Confidential supervisory information is
defined as any information that is prepared by, on behalf of, or for the use of
the Federal Reserve Board, a Reserve Bank or a state or federal banking
supervisor, including any information related to an examination, inspection, or
visitation of an institution. Confidential supervisory information also includes
correspondence between an institution and its regulators.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have caused these presents to be
executed by their proper officers under due corporate authority, and their
corporate seals to be affixed, this the day and year first above written.



"BORROWER"



 



SOUTHERN FIRST BANCSHARES, INC.,



a South Carolina corporation

 





By:

/s/ Michael D. Dowling





Michael D. Dowling, Chief Financial Officer

(CORPORATE SEAL)



 





"LENDER"

 





CENTERSTATE BANK, NATIONAL ASSOCIATION



a national banking association

 





By:

/s/ Ted A. Hicks





Ted A. Hicks, Vice President



--------------------------------------------------------------------------------



EXHIBIT "A"

(A)‌Liens or Encumbrances Neither Borrower nor SFB, its wholly-owned subsidiary,
has any liens or encumbrances on their respective properties and assets or other
debts, except for the following:

(i)Liens for taxes, assessments, or other governmental charges, carriers',
warehousemen's, repairmen's, mechanics' materialmen's and other like liens,
which are either no delinquent or are being contested in good faith by
appropriate proceedings which will prevent foreclosure of such liens, and
against which adequate cash reserves have been provided;

(ii)Easements, restrictions, minor title irregularities and similar matters
which have no material adverse effect upon the ownership and use of the affected
property;

(iii)Liens or deposits in connection with worker's compensation, unemployment
insurance, social security or other insurance to secure customs duties, public
or statutory obligations in lien of surety, stay or appeal bonds, or to secure
performance of contracts or bids, other than contacts for the payment of money
borrowed, or deposits required by law as a condition to the transaction of
business or other liens or deposits of a like nature made in the ordinary course
of business;

(iv)Liens in favor of the Lender pursuant to the Loan Documents;

(v)Liens evidenced by conditional sales, purchase money mortgages or other title
retention agreements on, or leases with respect to, machinery and equipment
(acquired in the ordinary course of business and otherwise permitted to be
acquired hereunder) which are created at the time of the acquisition of such
property solely for the purposes of securing the indebtedness incurred to
finance the cost of such property, provided no such lien shall extend to any
property other than the property so acquired and identifiable proceeds;

(vi)Liens granted to the Federal Home Loan Bank;

(vii)Government deposit security pledges; and

(viii)Liens and pledges made in connection with repurchase agreements entered
into by SFB.

(B)‌Guaranty Agreements. Neither Borrower nor SFB, its wholly owned subsidiary,
is a party to any suretyship, guaranty, or other similar type agreement, nor has
either of them offered their endorsement to any individual or concern which
would in any way create a contingent liability that does not appear in their
financial statements.

(C)‌Litigation. To the knowledge of the Borrower, there is no litigation or
proceeding pending or threatened, financial or otherwise, which might have a
material adverse effect on the financial condition or business affairs of
Borrower or SFB, its wholly-owned subsidiary, except for the following: None

(D)‌Taxes. No claims have been assessed and remain unpaid with respect to any
federal, state and local taxes assessed against Borrower or SFB, its
wholly-owned subsidiary, except for the following: None



--------------------------------------------------------------------------------



EXHIBIT "B"



Subsidiaries of Borrower



Ownership Percentage

 





Southern First Bank



100%

Greenville Statutory Trust I



100%

Greenville Statutory Trust II



100%



--------------------------------------------------------------------------------



EXHIBIT "C"

The form of the Promissory Note



--------------------------------------------------------------------------------



EXHIBIT "D"

The Collateral

850,000 shares of Southern First Bank Share Certificate No. 001



--------------------------------------------------------------------------------